DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Status
Claims 1 have been amended; support for claim 1 is found in Figure 6.
Claim 2 has been cancelled; Claims 3, and 8-11 have been withdrawn.
Claims 1 and  4-7 are currently pending and have been examined on the merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim limitation of “wherein the plurality of vent portions are between the first electrode terminal and the second electrode terminal and the direction that faces toward the break portion from the no-break portion is set to face a center of the cap plate in each vent portion” is indefinite as the amendment to claim 1 has the vent portions at each end of the cap plate and are not between the terminals as claimed. Furthermore, Applicant’s specification states in at least [0082] that the vent portions are set to avoid (or to be directed away from) the electrode terminal, thereby preventing or reducing deterioration of the electrode terminal. Claim 7 as claimed would cause significant problems to the battery as taught by the instant specification. In view of the 112B rejection, the examiner will interpret claim 7 to have additional vent portions between the terminals wherein gas is released in a direction away from the terminals such as shown in the bottom Figure of Applicant’s Figure 6. As seen in Figure 6, vents are provided between the terminals and gas is released toward a center of the module without releasing gas in a direction toward the closest terminal.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US-2011/0287286 A1) in view of  Vu et al. (US 2017/0207432 A1).

Regarding claim 1, Ahn teaches an electrode assembly comprising a first electrode (11), a second electrode (12), and a separator (13),
a case that accommodates the electrode assembly (case 40), and comprises an open side ([0043]; Open side could be the first side 40a); and
a cap plate coupled to the open side of the case ([0043]; cap plate 30), the cap plate comprising a plurality of vent portions configured to be ruptured by an internal pressure of the case (plurality of vent portions (390a and 390a1 or 490a and 490a1 etc.) as shown by Figures 6B-6D); and
a first electrode terminal and a second electrode terminal that protrude from the cap plate and are each electrically coupled with the electrode assembly (Ahn Figure 1 terminals 21 and 22),
wherein the plurality of vent portions are arranged along a length direction of the cap plate (Figure 6). The film units 90-1290 are adhered to the cap plate 30 ([0065]) and can be considered a unitary piece or as an extension of the cap plate (Ahn Figure 6D, vent portions 490a and 490a1 are spaced out from one another). 

Ahn teaches wherein the vent portions are at a center of the cap plate, but fails to teach wherein at least one of the plurality of vent portions is located at each end of the cap plate.

Vu discloses a battery contained in a battery housing that stores the battery and electrolyte solution and is able to discharge gas from the battery without leaking the electrolyte. Vu is analogous with Ahn as both are related to the discharge of gas within a battery module. Vu teaches of a vent plug with a porous frit or membrane 101 outside of the battery terminals of a cover plate (Vu Figures 3-4). The two vents are on opposite sides of the battery cover plate such that gas will be able to flow out of the battery at all times so that no internal pressure build up occurs (Vu [0036-0047], specifically [0043]).
Therefore, it would have been obvious in view of a skilled artisan before the effective filing date to incorporate the teachings of Vu such that vent valves are placed on the outside of the battery terminals of the cap plate such that gas can be discharged at multiple locations throughout the battery module and so to avoid an increase in internal pressure within the battery. Through the modification, the vent portions are moved to edge sides of the terminals on the cap plate.

Alternatively, Ahn fails to teach of multiple safety vent break lines 30a1 that rupture and are spaced out from each other. While it is the examiners opinion that Ahn’s film unit having multiple sections is read as multiple vent portions and therefore, anticipates amended claim 1 above, Ahn fails to teach of having multiple safety vents that are independent of one another.

Vu discloses a battery contained in a battery housing that stores the battery and electrolyte solution and is able to discharge gas from the battery without leaking the electrolyte. Vu is analogous with Ahn as both are related to the discharge of gas within a battery module. Vu teaches of a vent plug with a porous frit or membrane 101 outside of the battery terminals of a cover plate (Vu Figures 3-4). The two vents are on opposite sides of the battery cover plate such that gas will be able to flow out of the battery at all times so that no internal pressure build up occurs (Vu [0036-0047], specifically [0043]).

Therefore it would have been obvious as of the effective filing date to incorporate the teachings of Vu into Ahn’s battery such that multiple vents are included within the cap plate and are spaced out from one another such that gas can be discharged effectively from each module. A skilled artisan would recognize that the vent portions are be placed apart from one another to discharge gas more effectively. The addition of multiple vents also can cause the film unit of Ahn to be altered so that the film unit has a portion that can open up when the pressure is released from inside the battery. The film units act as extension of the cap plate and the vents.

Regarding claim 4, modified Ahn teaches all of the claim limitations of claim 1. Ahn further teaches wherein each of the first vent portion and the second vent portion comprises:
 a break portion having a first notch configured to be ruptured by the internal pressure ([0071-0072]; Figure 6D; 490a1); and
a no-break portion coupled with the break portion ([0071-0072]; Figure 6D below;),
wherein, when the break portion is ruptured, a gas is discharged to a direction that faces toward the break portion from the no-break portion in each vent portion ([0069] gas released in direction away from the no-break portion).


    PNG
    media_image1.png
    269
    860
    media_image1.png
    Greyscale


Furthermore, the break portion for the vent portion can also be seen in Figure 4A below and can be ruptured by the internal pressure of the case (Ahn Figure 4A [0057]).
    PNG
    media_image2.png
    163
    389
    media_image2.png
    Greyscale


Regarding claim 5, modified Ahn teaches all of the claim limitations of claim 4. Ahn further teaches wherein a second notch that is straight-lined is coupled with the first notch (Ahn Figure 6D below), the second notch having a depth that is smaller than that of the first notch in the no-break portion (no-break portion will have a smaller notch than the break portion or else the no-break portion would break), and
wherein the second notch becomes a rotation shaft of the break portions when the first notch is ruptured (rotation is seen in Figure 6D below). The film unit is considered a unitary piece and can be seen as an extension of the cap plate and vent portions.
The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

    PNG
    media_image3.png
    268
    780
    media_image3.png
    Greyscale




Regarding claim 6, modified Ahn teaches all of the claim limitations of claim 4. Ahn further teaches wherein, in the first vent portion, a first direction that faces toward the break portion from the no-break portion is set to avoid the first electrode terminal (Figures 6D; gas released from the battery module will have a vertical direction in which the gas would avoid the first terminal; Likewise Figures 6B and 6C show a configuration in which the gas is released in a direction away from their respective terminals), and
wherein, in the second vent portion, a second direction that faces toward the break portion from the no-break portion is set to avoid the second electrode terminal (Figures 6D; gas released from the battery module will have a vertical direction in which the gas would avoid the first terminal; Likewise Figures 6B and 6C show a configuration in which the gas is released in a direction away from their respective terminals).

Regarding claim 7, modified Ahn teaches all of the claim limitations of claim 6. Ahn further teaches wherein the first electrode terminal and the second electrode terminal are respectively located at opposite ends of the cap plate (Ahn Figure 1), and 
wherein the plurality of vent portions are between the first electrode terminal and the second electrode terminal (Figure 6) and the direction that faces toward the break portion from the no-break portion is set to face a center of the cap plate in each vent portion (Ahn Figure 6 shows a few different configurations for the break and no break portion in relation to the cap plate).  
Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the cap plate to have vent portions on the outside of the terminals as taught by Vu and between terminals as taught by Ahn as a means for discharging gas from within a battery module. Vent portions can be on the outside of the battery cap or the inside between the terminals as shown Ahn and through the modification of Vu.

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive.
Applicant argues that the amended claims overcome the prior rejection of record as the rejection of record fails to teach wherein at least one of the plurality of vent portions is located at each end of the cap plate. The Rejection has been updated rendering the arguments moot.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Tanaka- US 2013/0316201 A1- as cited in the IDS- discloses a secondary battery with a cap plate having multiple cleavage valves/ safety valve region 10 that are broken to release gas at high pressures.
Adachi- JP 2002033091 A- as cited in the IDS- discloses a secondary battery having safety valves on a top face 5 that are opened to release the pressure inside the container when the pressure inside the container exceeds a predetermined value. Multiple embodiments and configuration on the top face are seen in Figures 3-6.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728